Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US. Pub. NO. 2021/0248427 A1; hereinafter “Guo”) in view of Peng (US. Pub. No. 2020/0401854 A1).

Regarding claim 1, Guo teaches a system (see Guo, fig. 10), comprising: 
at least one processor (see Guo, fig. 10, processor 1010); and
at least one memory (see Guo, fig. 10, memory 1012) including program code which when executed by the at least one processor provides operations comprising: 
obtaining, in a supervised manner, a machine learning model learned on a plurality of base class prototypes corresponding to a plurality of base objects (see Guo, fig. 1, neural networks 108,110, para. [0033,37]), each of the plurality of base class prototypes corresponding to a segmentation of a class of one or more similar base objects (see Guo, para. [0022], 80 classes, 9000 objects); 
training, based at least on a support image depicting a novel object (see Guo, fig. 1, image/annotation input 104), the machine learning model to learn a novel class prototype corresponding to the novel object (see Guo, fig. 3B, local adaption 340, para. [0078]), the machine learning model being trained to learn the novel class prototype based at least on one of the plurality of base class prototypes identified as being similar to the support image (see Guo, fig. 3B, 332, para. [0075]), and the novel object being a different object than the plurality of base objects (see Guo, para. [0029], new desired objects of interest); and 
applying the trained machine learning model to segment a query image (see Guo, fig. 1, runtime input 130).
Guo is silent to teaching that wherein obtaining the machine learning model learned on a generic training dataset comprising training the machine learning model on a generic training dataset. 
In the same field of endeavor, Peng teaches a system wherein obtaining the machine learning model learned on a generic training dataset comprising training the machine learning model on a generic training dataset (see Peng, fig. 2, 72, 76, 84, para. [0092-97], training the initial models). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Guo with the teaching of Peng in order to improve machine learning models and provide efficient retraining of models (see Peng, para. [0009]). 

Regarding claim 2, the combination of Guo and Peng teaches the system of claim 1, further comprising performing a nearest neighbor search in order to identify the one of the plurality of base class prototypes similar to the support image (see Peng, para. [0007]).

Regarding claim 3, the combination of Guo and Peng teaches the system of claim 2, wherein the one of the plurality of base class prototypes is identified based at least on a similarity between a corresponding class of base objects and the novel object depicted in the support image (see Guo, fig. 3B, 332, para. [0075]).

Regarding claim 4, the combination of Guo and Peng teaches the system of claim 1, wherein the machine learning model is trained, based at least on a plurality of training images, to learn the plurality of base class prototypes, wherein each of the plurality of training images depicts one of the plurality of base objects (see Peng, fig. 1B, training data 62, fig. 2, 72, para. [0088-89]), and wherein each of the plurality of training images is associated with a ground-truth segmentation corresponding to one or more pixel-wise labels (see Peng, fig. 1B, ground truth images 66, fig. 2, 74, para. [0092]).

Regarding claim 5, the combination of Guo and Peng teaches the system of claim 1, wherein the query image depicts the novel object, and wherein the machine learning model segments, based at least on a proposed segmentation corresponding to the novel class prototype, the query image (see Guo, para. [0038], target objects).

Regarding claim 6, the combination of Guo and Peng teaches the system of claim 1, wherein the query image depicts one of the plurality of base objects, and wherein the machine learning model segments, based at least on a proposed segmentation corresponding to a corresponding one of the plurality of base class prototypes, the query image (see Guo, fig. 1, run-time input 130, para. [0045]).

Regarding claim 7, the combination of Guo and Peng teaches the system of claim 1, wherein the machine learning model comprises a neural network (see Guo, para. [0021-22]).

Regarding claim 8, the combination of Guo and Peng teaches the system of claim 1, wherein the machine learning model is trained to learn the novel class prototype based on a single support image (see Guo, para. [0023,92], one shot).

Regarding claim 9, the combination of Guo and Peng teaches the system of claim 1, wherein the support image is associated with an image- level label corresponding to the novel object instead of a plurality of pixel-wise labels (see Guo, fig. 3A, annotation 312, para. [0065], single label).

Regarding claim 10, the combination of Guo and Peng teaches the system of claim 1, wherein the machine learning model segments the query image by at least assigning, to each pixel in the query image, a label indicating whether the pixel forms a portion of an object depicted in the query image (see Guo, fig. 2, 206, pixel level masking, para. [0050]). 

Regarding claim 11, Guo teaches a computer-implemented method, comprising:
obtaining, in a supervised manner, a machine learning model learned on a plurality of base class prototypes corresponding to a plurality of base objects (see Guo, fig. 1, neural networks 108,110, para. [0033,37]), each of the plurality of base class prototypes corresponding to a segmentation of a class of one or more similar base objects (see Guo, para. [0022], 80 classes, 9000 objects); 
training, based at least on a support image depicting a novel object (see Guo, fig. 1, image/annotation input 104), the machine learning model to learn a novel class prototype corresponding to the novel object (see Guo, fig. 3B, local adaption 340, para. [0078]), the machine learning model being trained to learn the novel class prototype based at least on one of the plurality of base class prototypes identified as being similar to the support image (see Guo, fig. 3B, 332, para. [0075]), and the novel object being a different object than the plurality of base objects (see Guo, para. [0029], new desired objects of interest); and 
applying the trained machine learning model to segment a query image (see Guo, fig. 1, runtime input 130).
Guo is silent to teaching that wherein obtaining the machine learning model learned on a generic training dataset comprising training the machine learning model on a generic training dataset. 
In the same field of endeavor, Peng teaches a system wherein obtaining the machine learning model learned on a generic training dataset comprising training the machine learning model on a generic training dataset (see Peng, fig. 2, 72, 76, 84, para. [0092-97], training the initial models). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Guo with the teaching of Peng in order to improve machine learning models and provide efficient retraining of models (see Peng, para. [0009]). 

Regarding claims 12-19, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2-10, respectively. 

Regarding claim 20, Guo teaches a non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising:
obtaining, in a supervised manner, a machine learning model learned on a plurality of base class prototypes corresponding to a plurality of base objects (see Guo, fig. 1, neural networks 108,110, para. [0033,37]), each of the plurality of base class prototypes corresponding to a segmentation of a class of one or more similar base objects (see Guo, para. [0022], 80 classes, 9000 objects); 
training, based at least on a support image depicting a novel object (see Guo, fig. 1, image/annotation input 104), the machine learning model to learn a novel class prototype corresponding to the novel object (see Guo, fig. 3B, local adaption 340, para. [0078]), the machine learning model being trained to learn the novel class prototype based at least on one of the plurality of base class prototypes identified as being similar to the support image (see Guo, fig. 3B, 332, para. [0075]), and the novel object being a different object than the plurality of base objects (see Guo, para. [0029], new desired objects of interest); and 
applying the trained machine learning model to segment a query image (see Guo, fig. 1, runtime input 130).
Guo is silent to teaching that wherein obtaining the machine learning model learned on a generic training dataset comprising training the machine learning model on a generic training dataset. 
In the same field of endeavor, Peng teaches a system wherein obtaining the machine learning model learned on a generic training dataset comprising training the machine learning model on a generic training dataset (see Peng, fig. 2, 72, 76, 84, para. [0092-97], training the initial models). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Guo with the teaching of Peng in order to improve machine learning models and provide efficient retraining of models (see Peng, para. [0009]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kuo (2021/0374453), Vernaza (2018/0129912), Xu (2022/0027672), Sodhani (2019/0171906) teach ML models for image segmentation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648